NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                   ______

                                     No. 12-2834
                                       ______

                              JUDY LYNN LEESE ;
                           DOUGLAS GLENN LEESE, SR.
                                           Appellants

                                           v.

                   ADELPHOI VILLAGE, INC.; GARY SOLTYS;
                       WALLY PERKINS; LISA MATKO
                                 ______

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                              (D.C. No. 1:10-cv-00813)
                    District Judge: Honorable John E. Jones, III.
                                      ______

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  March 18, 2013

    Before: SMITH, GREENAWAY, JR., and VAN ANTWERPEN, Circuit Judges

                               (Filed: March 19, 2013 )
                                        ______

                             OPINION OF THE COURT
                                     ______

VAN ANTWERPEN, Circuit Judge.

      The current matter came before the Court pursuant to an appeal filed by Plaintiff-

Appellant Judy Leese (“Leese”) and her husband, Doug Leese, Sr. Leese had filed a
complaint seeking relief under the Family and Medical Leave Act (“FMLA”)1 and state

tort law after she was terminated from her employment by Adelphoi Village, Inc.

(“AVI”), and her husband filed a derivative loss of consortium claim. It is undisputed

that Leese is ineligible for FMLA relief.2 Leese nonetheless claimed below, as she does

on appeal, that the doctrine of equitable estoppel is available and that she has satisfied the

elements of that doctrine so that she may avail herself of it. This argument fails.

       As the District Court observed, this Court has not yet addressed the availability of

equitable estoppel in the context of FMLA claims. However, the District Court correctly

concluded that equitable estoppel is available in the FMLA context, and it correctly found

that Leese failed satisfy the test for the doctrine. We note that other Courts of Appeals

have approved the availability of equitable estoppel in FMLA cases. Dobrowski v. Jay

Dee Contractors, Inc., 571 F.3d 551, 554-55 (6th Cir. 2009); Reed v. Lear Corp., 556

F.3d 674, 678 (8th Cir. 2009); Minard v. ITC Deltacom Commc’ns, Inc., 447 F.3d 352,

358-59 (5th Cir. 2006); Woodford v. Cmty. Action of Greene Cnty., Inc., 268 F.3d 51, 57

(2d Cir. 2001); Dormeyer v. Comerica Bank-Ill., 223 F.3d 579, 582 (7th Cir. 2000).

These courts have determined that the elements of traditional equitable estoppel apply in

the FMLA context. E.g., Dobrowski, 571 F.3d at 555-57. These elements are: “(1) a




1
 Codified at 29 U.S.C. § 2601, et seq.
2
 Leese is ineligible for relief under 29 U.S.C. § 2611(2)(B)(ii), which provides that “any
employee of an employer who is employed at a worksite at which such employer
employs less than 50 employees if the total number of employees employed by that
employer within 75 miles is less than 50” is not an “eligible employee” entitled to
protection under the FMLA.
                                              2
misrepresentation by another party; (2) which [s]he reasonably relied upon; (3) to [her]

detriment.” United States v. Asmar, 827 F.2d 907, 912 (3d Cir. 1987).

       The District Court, for the reasons stated in its memorandum opinion, properly

found that Leese did not satisfy the third element of the test: that her reliance was

detrimental. Leese v. Adelphoi Village, Inc., No. 1:10-CV-0813, 2012 WL 2049460, at

*4-5 (M. D. Pa. June 6, 2012). Accordingly, the District Court’s decision is affirmed in

all respects.3




3
  The District Court properly granted summary judgment as to Leese’s state law claim for
intentional infliction of emotional distress, and Doug Leese’s derivative loss of
consortium claim, for the reasons set for in its opinion. Leese, 2012 WL 2049460, at *7-
8.
                                              3